Citation Nr: 0928914	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-06 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for cirrhosis of the 
liver.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The Veteran served on active duty from March 1963 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the Veteran's claims 
for service connection for hepatitis C, and cirrhosis of the 
liver, to include as due to exposure to Agent Orange.  In 
November 2008, the Board remanded the claims for additional 
development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have hepatitis C, or cirrhosis of the 
liver, that is related to his service.


CONCLUSION OF LAW

Hepatitis C, and cirrhosis of the liver, were not incurred in 
or aggravated by the Veteran's active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has hepatitis C, and cirrhosis 
of the liver, as a result of his service.  He mainly argues 
that he has these disabilities as the result of being given 
blood transfusions for a motor vehicle accident (MVA), and/or 
treatment of his gunshot wound to the right upper extremity, 
during service in Vietnam.  He also argues that he has these 
disabilities as the result of exposure to Agent Orange.  See 
Veteran's letters, dated in June 2004, and October 2005.  

The Veteran's representative has also argued that, even if 
the Veteran was not shown to have received a blood 
transfusion for treatment of his gunshot wound, that the 
Veteran could have contracted hepatitis C through his open 
wounds, that a December 1965 report showing treatment for 
cold and flu-like symptoms could be evidence of hepatitis C 
symptoms, and that in March 1967, he was diagnosed with 
venereal disease, which is evidence of inservice high-risk 
activity.  See Veteran's representative's Informal Hearing 
Presentation, dated in June 2009.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease when, "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for cirrhosis of the liver 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined a presumption of 
service connection is warranted.  61 Fed. Reg. 41,446 (1996); 
59 Fed. Reg. 341-46 (1994).  However, an appellant is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 
1041-42 (Fed. Cir. 1994).  

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
See VBA Letter 211B (98-110), November 30, 1998.

Population studies suggest hepatitis C 
can be sexually transmitted.  However, 
the chance for sexual transmission of 
[hepatitis C] is well below comparable 
rates for HIV/AIDS or hepatitis B 
infection. . . .  The hepatitis B virus 
is heartier and more readily transmitted 
than [hepatitis C].  While there is at 
least one case report of hepatitis B 
being transmitted by an airgun injection, 
thus far, there have been no case reports 
of hepatitis C being transmitted by an 
airgun transmission.  The source of 
infection is unknown in about 10 percent 
of acute hepatitis C cases and in 30 
percent of chronic hepatitis C cases.  
These infections may have come from 
blood-contaminated cuts or wounds, 
contaminated medical equipment or multi-
dose vials of medications.

The large majority of hepatitis C 
infections can be accounted for by known 
modes of transmission, primarily 
transfusion of blood products before 
1992, and injection drug use.  Despite 
the lack of any scientific evidence to 
document transmission of hepatitis C with 
airgun injectors, it is biologically 
plausible. . . .

VBA Fast Letter 04-13 (June 29, 2004).  

The Veteran's discharge (DD Form 214) shows that his awards 
include the Purple Heart and the Vietnam Service Medal.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  See 38 U.S.C.A. § 1154(b) (West 2002).  

However, pertinent case law also provides that 38 U.S.C.A. § 
1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability, and that the 
veteran is required to meet his evidentiary burden as to 
service connection such as whether there is a current 
disability or whether there is a nexus to service which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).  

To the extent that the Veteran has argued that he has a liver 
condition due to exposure to Agent Orange, as he had active 
military service in the Republic of Vietnam during the 
Vietnam War, he is presumed to have been exposed to 
herbicides.  See 38 C.F.R. § 3.307(a)(6).   

In a hepatitis risk factor questionnaire, received in January 
2004, the Veteran inter alia denied ever using intravenous 
drugs, or intranasal cocaine, or participating in high-risk 
sexual activity.  He stated that he got a tattoo in 1963, 
prior to active duty.  He further stated that he got a tattoo 
in 1983, after active duty, that he was the first customer 
for the tattoo artist, and that he bought the tattoo artist a 
new set-up (needle head and ink) for his tattoo.  He reported 
that he had received a blood transfusion in 1964 (in 
association with treatment for his motor vehicle accident), 
and in 1966 (in association with treatment for his gunshot 
wound).  

The Veteran's service medical records include an entrance 
examination report, dated in March 1963, which notes that he 
had a tattoo URA (upper right arm).  These reports also show 
treatment for a concussion and a laceration over the left 
eyebrow following an MVA in April 1964.  

A June 1964 report shows that the Veteran was hospitalized 
for psychiatric symptoms.  The report notes that he had been 
"under surveillance for narcotics usage," and that, 
"[t]here was a feeling that the patient possibly had been 
using drugs and that his brief psychotic episode represented 
not so much brain trauma as the effects of a drug overdose or 
possibly a drug withdrawal during the period of time he was 
aboard the [U.S.S.] Haven."  

The report indicates that the Veteran denied using narcotics.  

In November 1965, he was treated for a through-and-through 
gunshot wound to the right arm at the level of the mid-
humerus.  It was noted that he received an initial 
debridement and drain insertion in the field.  X-rays of the 
right humerus were negative.  Reports, dated in December 
1965, show treatment for a fever and a sore throat with a 
productive URI (upper respiratory infection).  

The Veteran's separation examination report, dated in April 
1967, shows that his abdomen and viscera were clinically 
evaluated as normal.  In an associated "report of medical 
history," he denied a history of "stomach, liver or 
intestinal trouble."  This report notes one episode of 
gonorrhea in service, treated with penicillin.  

None of the treatment reports indicate that he was given a 
blood transfusion.  In addition, the service treatment 
records do not show treatment for, or a diagnosis of, 
hepatitis, or cirrhosis of the liver, providing evidence 
against the claims.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1993 and 2009.  This evidence shows 
that the Veteran was diagnosed with hepatitis C, and 
cirrhosis of the liver, no earlier than 2003.  These reports 
note a history of heavy alcohol use, drug abuse, use of 
marijuana, speed, and "pills," and four DUI (driving under 
the influence) arrests.  See Kaiser reports, dated in 
November 2003 and January 2006; July 2006 QTC examination 
report.  

An August 2007 VA progress note shows that the Veteran gave a 
history of use of alcohol, marijuana, amphetamines, PCP, LSD, 
and methamphetamines, and that he denied having used cocaine, 
intravenous drugs, and heroin.  He also indicated a legal 
history "under drug influence."  

A VA examination report, dated in December 2008, shows that 
the examiner stated that he had reviewed the Veteran's C-
file.  The report shows that the Veteran reported that he was 
diagnosed with hepatitis C in 1994 when he tried to donate 
blood.  He asserted that he received a blood transfusion in 
Vietnam, in association with his treatment for his gunshot 
wound, and he denied occupational blood exposure, use of 
intravenous drugs, or cocaine use.  He reported a history of 
drug use and heavy alcohol use in the past, but not for the 
last 30 years.  The diagnosis was hepatitis C with cirrhosis.  

The examiner stated:  "I have no evidence that the Veteran's 
hepatitis C and/or cirrhosis is related to his period of 
active service; it would be mere speculation if I were to 
state that it is as least as likely as not."  The examiner 
further stated that the Veteran's service records make no 
mention of a transfusion in association with treatment for 
his gunshot wound, nor did they show severe bleeding, or 
circulatory compromise, and that they showed that his CBC 
(complete blood count) was normal.  

As an initial matter, the Board must find that the post-
service medical records show that the Veteran has provided 
inaccurate histories to health care providers.  See e.g., 
November 2005 statement from W.F., M.D. (noting a history of 
a motor vehicle accident in 1964 that caused him to be 
unconscious for two weeks) (service treatment reports show 
only a brief period of unconsciousness); January 2006 Kaiser 
report (showing that he reported a history of three years in 
active combat in Vietnam, and being wounded twice) (service 
reports and service treatment reports indicate no more than 
13 months of service in Vietnam, and that he was wounded 
once); August 2007 VA progress note (reporting a history of 
losing his left carotid artery due to his 1964 MVA) 
(treatment reports for this incident do not show any carotid 
artery damage); December 2008 VA examination report (showing 
that he reported being diagnosed with hepatitis C in 1994) 
(the first medical evidence of hepatitis C is dated in 2003).  
The veteran is therefore not considered to be a credible 
historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 
(1991).  

With regard to risk factors, the Veteran's service treatment 
reports indicate that he had a tattoo prior to service.  
During service, he received treatment for a venereal disease 
in 1967.  He was treated for residuals of a motor vehicle 
accident, and a gunshot wound to the right upper extremity.  
However, none of the private or service treatment reports 
covering treatment for this accident indicate that he was 
given a blood transfusion.  The post-service medical evidence 
shows that the Veteran has a history of heavy alcohol use, 
and drug abuse, to include use of speed, PCP, and 
methamphetamines.  He has conceded getting a tattoo after 
service, in 1983.  

To the extent that service treatment reports show that the 
Veteran was suspected of using narcotics, this was never 
confirmed, nor is there any competent evidence associating 
inservice use of alcohol or drugs with the claimed 
conditions.  

The Board finds that most of the Veteran's drug abuse (a risk 
factor of the claimed disabilities) was outside of service 
and not related to service, providing factual evidence 
against these claims.  Simply stated, the Board finds that, 
based on a review of the record, the risk factors that most 
likely caused the Veteran's disabilities began after the 
Veteran's service more than 40 years ago. 

In any event, the law and regulations provide that 
compensation shall not be paid if the claimed disability is 
the result of the person's own willful misconduct or abuse of 
alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 
38 C.F.R. §§ 3.1(n), 3.301(c) (2008).  With respect to 
alcohol and drug abuse, Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, 
§ 8052, 104 Stat. 1388, 1388- 351, prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of a appellant's own 
alcohol or drug abuse.  Moreover, § 8052 also amended 38 
U.S.C. § 105(a) to provide that, with respect to claims filed 
after October 31, 1990, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
the line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  See also VAOPGPREC 2-97 62 Fed. Reg. 15565 (1997).  

The service treatment records do not show treatment for, or a 
diagnosis of, hepatitis, or cirrhosis of the liver.  As for 
the post-service medical evidence, it shows that the earliest 
evidence of hepatitis C, or cirrhosis of the liver, is dated 
in 2003.  The December 2008 VA examination report is 
considered to be highly probative evidence which shows that 
the Veteran does not have hepatitis C, or cirrhosis of the 
liver, that was caused by his service.  The examining 
physician indicated that he had examined the Veteran, and 
reviewed his claims file.  See Prejean v. West, 13 Vet. App. 
444, 448- 9 (2000) (factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.).  His 
opinion shows that he determined that there was "no 
evidence" to support either of the claims, and when read in 
context, it clearly weighs against the claims.  Lee v. Brown, 
10 Vet. App. 336 (1997) (an etiological opinion should be 
viewed in its full context, and not characterized solely by 
the medical professional's choice of words).  The examiner 
noted that the service treatment reports did not mention a 
blood transfusion, and, in essence, that the service 
treatment reports did not contain evidence to show symptoms 
consistent with a transfusion.  

In addition, there is no evidence to show that cirrhosis of 
the liver was manifest to a compensable degree within one 
year of the Veteran's separation from service.  See 38 
U.S.C.A. § 1112, 1137; 38 C.F.R. § 3.307, 3.309.  Finally, 
although the Veteran is shown to have served in Vietnam, and 
is therefore presumed to have been exposed to Agent Orange, 
the applicable law does not include hepatitis C, or cirrhosis 
of the liver, as conditions for which presumptive service 
connection may be granted on this basis, nor is there any 
competent evidence to show that either of these conditions 
are due to exposure to Agent Orange during service.  See 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); Combee.   

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that service connection 
for hepatitis C, and cirrhosis of the liver, must be denied.  

To the extent that the Veteran argues that he has hepatitis C 
and/or cirrhosis of the liver, as a result of a blood 
transfusion during treatment for a gunshot wound incurred 
during participation in combat in Vietnam, the Court has held 
that 38 U.S.C.A. § 1154 does not alter the fundamental 
requirement of a diagnosis, or a medical nexus to service.  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996). 

In reaching this decision, the Board has considered a 
statement from a nurse practitioner in a VA progress note, 
dated in April 2009, which notes, "He probably likely as not 
contracted the virus from a transfusion in Vietnam in 1966."  
However, this statement is afforded no probative value.  It 
is not shown to have been based on a review of the Veteran's 
claims file, or any other detailed and reliable medical 
history, nor is it accompanied by an explanation or citation 
to clinical findings.  In addition, this notation was made by 
a nurse practitioner.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches).  The Board has also considered a 
notation in a July 2006 QTC psychiatric examination report, 
that the Veteran has "a past medical history" of hepatitis 
C and cirrhosis of the liver due to a blood transfusion while 
in the military.  However, this notation is afforded no 
probative value, as it is unaccompanied by any explanation or 
citation to clinical findings, and when read in context it is 
clearly "by history" only.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issues on appeal are based on the contentions that 
hepatitis C, and cirrhosis of the liver, were caused by 
service that ended in 1967.  In this case, when the Veteran's 
service treatment reports (which do not show that he had the 
claimed conditions), and his post-service medical records are 
considered (which indicate that the Veteran has a post-
service history of alcohol and drug use for many years, and 
which do not contain competent, probative evidence of a nexus 
between either hepatitis C, or cirrhosis of the liver, and 
the Veteran's service), the Board finds that the evidence 
outweighs the Veteran's contentions that he has hepatitis C, 
and cirrhosis of the liver, that are related to his service.    

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in June and September of 2004, and May 
2006.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  See also Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006) (in September 2007).     

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records.  The Veteran has been afforded an 
examination, and an etiological opinions have been obtained.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


